DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/031,711, filed on July 10, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Specification
The disclosure is objected to because of the following informalities:
in paragraph [0001], the status of the pending application should be updated;
in paragraph [0042], “DFT unit 230” on lines 1-2 should be “DFT unit 210” in order to be consistent with FIG. 2;
in paragraph [0257], line 1, “$” should be deleted;
in paragraph [0295], line 3, it appears that “Table 17” should be “Table 13” (see paragraphs [0247]-[0250]). Table 17 shows the phase parameters pc(n) of 26 comparative sequences instead of 30 phase parameters p(n) of base sequences as describe in paragraph [0295], lines 2-3; and
in paragraph [0295], line 5, it appears that “Table 20” should be “Table 15” (see paragraphs [0251]-[0257]). Table 20 shows the phase parameters pc(n) of 25 comparative sequences instead of 30 phase parameters p(n) of base sequences as describe in paragraph [0295], lines 3-5.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, respectively, of U.S. Patent No. 10,298,376 B2 (cited in the IDS filed May 26, 2020) in view of Malladi et al. (US Publication No. 2009/0073922 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the present invention is not patentably distinct from claim 1 of U.S. Patent No. 10,298,376 B2. Claim 1 of U.S. Patent No. 10,298,376 B2 discloses the claimed invention except for the following difference:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 10,298,376
“in a slot” and “the slot” on line 9
“in a subframe” and “the subframe” in column 36, lines 66-67


	Since sub-frames in SC-FDMA systems comprise slots (for example, see FIGs. 3 and 4 in Malladi et al.), it would have be obvious to one of ordinary skill in the art at the time the invention was made to map each of the plurality of reference signal sequences to a corresponding SC-FDMA symbol in a slot of the sub-frame to yield predictable results.
Similarly, claim 2 of the present invention is not patentably distinct from claim 2 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Similarly, claim 3 of the present invention is not patentably distinct from claim 3 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Similarly, claim 4 of the present invention is not patentably distinct from claim 4 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Similarly, claim 5 of the present invention is not patentably distinct from claim 5 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Claim 6 of the present invention is not patentably distinct from claim 6 of U.S. Patent No. 10,298,376 B2. Claim 1 of U.S. Patent No. 10,298,376 B2 discloses the claimed invention except for the following difference:
Claim 6 of the present invention
Claim 6 of U.S. Patent No. 10,298,376
“in a slot” and “the slot” on line 9
“in a subframe” and “the subframe” in column 38, lines 4-5


	Since sub-frames in SC-FDMA systems comprise slots (for example, see FIGs. 3 and 4 in Malladi et al.), it would have be obvious to one of ordinary skill in the art at the time the invention was made to map each of the plurality of reference signal sequences to a corresponding SC-FDMA symbol in a slot of the sub-frame to yield predictable results.
Similarly, claim 7 of the present invention is not patentably distinct from claim 7 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Similarly, claim 8 of the present invention is not patentably distinct from claim 8 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Similarly, claim 9 of the present invention is not patentably distinct from claim 9 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.
Similarly, claim 10 of the present invention is not patentably distinct from claim 10 of U.S. Patent No. 10,298,376 B2 in view of Malladi et al.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the reference signal sequence r(n)” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the reference signal sequence r(n)” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the reference signal sequence r(n)” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the reference signal sequence r(n)” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633